Little, J.
1. A petition in an action to recover damages for a breach of warranty alleged to be contained in a deed is open to special demurrer if it does not set forth, at least in substance, a sufficiency of the contents of such deed to show the covenant of warranty, the breach of which is complained of; and where such a demurrer to such a petition is filed, and the defect is not cured by amendment, it is not erroneous to dismiss the petition.
2. Irrespective of the questions presented by the other grounds of the demurrer in this case, the judgment excepted to was, for the reason indicated above, manifestly correct.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.

Action for breach of warranty. Before Judge Felton. Houston superior court. October 8,1901.
Edwin L. Bryan, for plaintiff.